UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7742



FELIX ORIAKHI,

                                              Plaintiff - Appellant,

          versus


ROBERT HARDING; JOHN DOW,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
3465-L)


Submitted:   February 26, 1999            Decided:   March 22, 1999


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Felix Oriakhi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s dismissal as frivolous

under 28 U.S.C.A. § 1915(e) (West Supp. 1998), of his Bivens*

action as time-barred and the district court’s denial of his motion

for reconsideration made pursuant to Fed. R. Civ. P. 59(e).     We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Oriakhi v. Harding, No. CA-98-3465-L (D.

Md. Nov. 17, 1998).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Bivens v. Six Unknown Named Agents of Fed. Bureau        of
Narcotics, 403 U.S. 388 (1971).


                                  2